Exhibit 10.67

CO-DEVELOPMENT AGREEMENT

This agreement (“Agreement”) is entered into as of 2 April 2008, by and between
Fuqua Films, Inc. f/s/o Antoine Fuqua, (“Fuqua Films”) and Public Media Works,
Inc. (“PMW”).

 

1. OPTION:

(a) The parties hereby enter into this Agreement to develop, produce and exploit
an original feature length motion picture (“Picture”) based on the book “Without
A Badge” by Jerry Speziale and Mark Seal and the life story rights of Jerry
Speziale (collectively, the “Rights”). For purposes of this Agreement, the
Rights shall be deemed to include the “Rights” and the “Life Story Rights” as
such terms are defined in the Option Agreement, and any and all other rights
granted to Fuqua Films in the Option Agreement, as may be revised or amended.

(b) The parties further agree to option the rights in accordance with the terms
of the Option Purchase Agreement-Life Story-Consultation Agreement (“Option
Agreement”) between Jerry Speziale Consulting, LLC, f/s/o Jerry Speziale and
Fuqua Films, dated August 7, 2007, as amended with the following modifications:
the start date for the option will be April 1, 2008; the option payment will be
$25,000; and the option terms will be 18 months. Despite the fact that the
Option Agreement will be in the name of Fuqua Films alone, ownership of the
Rights shall be jointly held by Fuqua Films and PMW in equal, undivided 50/50
parts. The Option Agreement may not be terminated, amended or modified without
the prior written consent of PMW.

(c) PMW is responsible for payment of the $25,000 option payment, which amount
shall be reimbursed from the budget of the Picture or sooner by a third party
financier.

 

2. CONTROLS AND AGREEMENTS:

(a) It is understood that Fuqua Films shall have control over all creative
matters relating to the development of the Picture. Fuqua Films agrees to fully
and meaningfully consult with PMW on such matters. All other matters regarding
the development, production and exploitation of the Picture shall be subject to
the parties’ mutual control in accordance with procedures to be negotiated in
good faith.

(b) All contracts or agreements to be entered into in connection with the Rights
to the Picture must be signed by all parties hereto, it being understood that no
party shall have the right to bind the other with respect to the Picture without
the express written consent of the other party.

(c) PMW shall be attached to the Picture as executive producers and shall
negotiate their agreement in connection therewith in good faith consistent with
their precedents, the budget of the Picture and customary industry parameters.
Fuqua Films shall be attached to the Picture as the producer and director and
shall negotiate its agreement in connection therewith in good faith consistent
with its precedents, the budget of the Picture and customary industry
parameters.

(d) Each party shall negotiate in good faith any and all additional papers,
documents and other instruments and shall do any and all further acts and things
reasonably necessary in connection with the performance of their obligations
hereunder to carry out the intent of this Agreement.



--------------------------------------------------------------------------------

3. REPRESENTATIONS & WARRANTIES; INDEMNIFICATION:

Each party represents, warrants and agrees that respectively they have the full
right, power and authority to enter into and perform this Agreement and, if a
corporation, is duly incorporated, validly existing and in good standing under
the laws of the jurisdiction in which it was incorporated. Each party represents
and warrants, and the other party relies thereon that there are no claims,
encumbrances liens or rights held by any other person that would prevent or
restrict the performance of this Agreement. Each party shall indemnify the other
party and hold the other party free and harmless from and against any and all
costs, claims, losses, liabilities and expenses (including reasonable outside
attorney’s fees) resulting from or arising out of any breach or alleged breach
of any representation, warranty, promise or agreement of the indemnifying party.

 

4. ASSIGN:

No party shall sell, assign, mortgage, hypothecate or encumber his or her
interest, or any portion thereof, in this Agreement or the Rights without the
prior written consent of the other party.

IN WITNESS WHEREOF, this Agreement is executed as of the date and year first
above written.

AGREED TO AND ACCEPTED:

 

FUQUA FILMS, INC. By:   /s/ Antoine Fuqua Its:     -and- PUBLIC MEDIA WORKS,
INC. By:   /s/ Al Hayes Its:   CEO